                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

   LOOKOUT MOUNTAIN SUITES, LLC,                     )
                                                     )
             Plaintiff,                              )    Case No. 1:18-CV-311
                                                     )
   v.                                                )   Judge Collier
                                                     )
   NEAL PINKSTON, et al.,                            )   Magistrate Judge Lee
                                                     )
             Defendants.                             )

                                         MEMORANDUM

             Before the Court are two motions for summary judgment.          Defendant Neal Pinkston

   (“Defendant Pinkston”) has filed a motion for summary judgment (Doc. 217), and Plaintiff

   Lookout Mountain Suites, LLC, has filed a motion for partial summary judgment against

   Defendant Pinkston (Doc. 210). Each party has filed a response in opposition to the other’s motion

   (Docs. 224, 225) and a reply (Docs. 227, 229).

             For the following reasons, the Court will GRANT Defendant Pinkston’s motion for

   summary judgment (Doc. 217) and DENY Plaintiff’s motion for partial summary judgment against

   Defendant Pinkston (Doc. 210).

        I.       BACKGROUND1

             Plaintiff owns real property in Chattanooga, Tennessee, specifically, a motel. This action

   arises from nuisance-abatement proceedings initiated and executed against Plaintiff’s real property



             1
             Both parties have moved for summary judgment. While generally the facts would be
   presented in the light most favorable for the nonmovant, the Court will note when there are disputes
   of facts. When there is a dispute, the Court is bound “to evaluate each party’s motion on its own
   merits, taking care in each instance to draw all reasonable inferences against the party whose
   motion is under consideration.” Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir.
   1991) (quoting Mingus Constructors Inc. v. United States, 812 F.2d 1387, 1391 (Fed. Cir. 1987)).



Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 1 of 12 PageID #: 3444
   by Defendant Pinkston as District Attorney General for Hamilton County, Tennessee, among

   others.

             On February 14, 2018, Defendant Pinkston filed a Verified Petition for Abatement of

   Nuisance (“Verified Petition”) against Plaintiff’s real property. The Verified Petition stated that

   it “follow[ed] an investigation by the Chattanooga Police Department and District Attorney

   General’s office,” which revealed Plaintiff’s real property was “the site of a disproportionate

   amount of illegal activity.” (Doc. 2-3 at 3.) Defendant Pinkston signed the Verified Petition as

   “NEAL PINKSTON District Attorney General.” (Id.) Following Defendant Pinkston’s signature

   and attached to the Verified Petition were verifications by Defendants Sergeant Kendon

   Massengale, Officer Aryiel Novak, and Investigator Jamaal Noble (hereinafter, “the Officers”).

   Each verification stated:

             I have read the foregoing and participated in the investigation referenced above. To
             the best of my information, knowledge and belief, I do attest, under penalty of
             perjury, that the foregoing is true and accurate.

   (Id. at 5–7.) Each of the Officers then signed his or her respective verification, and a notary public

   signed each verification as well.

             After filing the Verified Petition, Defendant Pinkston and two assistant prosecutors

   presented the Verified Petition before the Honorable Tom Greenholtz of the Hamilton County

   Criminal Court at an ex parte hearing. The Officers attended the hearing, although it is unclear

   whether they testified. Defendant Pinkston did not testify at the hearing.

             Following    the   ex   parte   hearing,       Judge   Greenholtz   issued   a   Temporary

   Injunction/Restraining Order (the “Restraining Order”) based on the Verified Petition. The

   Restraining Order indicated Judge Greenholtz found “sufficient evidence to believe the averments

   of the [Verified] Petition [were] true” and determined Plaintiff’s property constituted a public



                                                        2

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 2 of 12 PageID #: 3445
   nuisance. (Doc. 2-5 at 2.) That same day, law enforcement executed the Restraining Order and

   padlocked Plaintiff’s real property. On February 19, 2018, a post-deprivation hearing was held, at

   which the court determined Plaintiff’s real property could be reopened and Plaintiff’s other seized

   personal property was to be returned.

           On December 20, 2018, Plaintiff filed suit against Defendants Pinkston, the Officers, and

   the City of Chattanooga in this Court, asserting causes of action under 28 U.S.C. § 1983. (Doc. 2

   ¶¶ 149–96.) Plaintiff alleges Defendants violated the Due Process Clause of the Fourteenth

   Amendment when they seized Plaintiff’s real property without notice or a pre-deprivation hearing.

   (Id.)

           On August 5, 2020, the Court issued an Order and accompanying Memorandum on motions

   to dismiss filed by Defendants Pinkston and the Officers. (Docs. 166, 167.) The Court dismissed

   all claims against Defendant Pinkston based on absolute prosecutorial immunity, except for one

   claim. (Doc. 166 at 9–12.) The one remaining claim alleged Defendant Pinkston vouched for the

   truth of the averments in the Verified Petition (the “vouching claim”), which, if true, did not entitle

   him to absolute immunity. (Id. at 9–11.) The Court reached its decision on the vouching claim,

   in part, because Defendant Pinkston acknowledged that he vouched for the Verified Petition in his

   motion to dismiss. (Id. at 10; see Doc. 64 at 7.)

           On January 11, 2021, both Defendant Pinkston and Plaintiff filed motions for summary

   judgment on the vouching claim. (Docs. 210, 217.) Each party has filed a response in opposition

   to the other’s motion (Docs. 224, 225) and a reply (Docs. 227, 229). These cross-motions for

   summary judgment are now ripe.




                                                       3

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 3 of 12 PageID #: 3446
   II.      STANDARD OF REVIEW

            Summary judgment is proper when “the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). The moving party bears the burden to demonstrate no genuine issue of material fact exists.

   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349 F.3d 888, 897 (6th

   Cir. 2003). The Court should view the evidence, including all reasonable inferences, in the light

   most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

   475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th Cir.

   2001).

            To survive a motion for summary judgment, “the non-moving party must go beyond the

   pleadings and come forward with specific facts to demonstrate that there is a genuine issue for

   trial.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). Indeed, a “[plaintiff] is

   not entitled to a trial on the basis of mere allegations.”         Smith v. City of Chattanooga,

   No. 1:08-cv-63, 2009 WL 3762961, at *2–3 (E.D. Tenn. Nov. 4, 2009) (explaining the court must

   determine whether “the record contains sufficient facts and admissible evidence from which a

   rational jury could reasonably find in favor of [the] plaintiff”). In addition, should the non-moving

   party fail to provide evidence to support an essential element of its case, the movant can meet its

   burden of demonstrating no genuine issue of material fact exists by pointing out such failure to the

   Court. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989).

            At summary judgment, the Court’s role is limited to determining whether the case contains

   sufficient evidence from which a jury could reasonably find for the non-movant. Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). The Court may not make credibility

   determinations or weigh the evidence in addressing a motion for summary judgment. Id. at 255.



                                                    4

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 4 of 12 PageID #: 3447
   If the Court concludes a fair-minded jury could not return a verdict in favor of the non-movant

   based on the record, the Court should grant summary judgment. Id. at 251–52; Lansing Dairy,

   Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994).

   II.     DISCUSSION

           Defendant Pinkston and Plaintiff each have moved for summary judgment as to Plaintiff’s

   vouching claim against Defendant Pinkston. (Docs. 210, 217.) Each motion is addressed in turn.

           A.     Defendant Pinkston’s Motion for Summary Judgment

           Defendant Pinkston moves for summary judgment based on absolute prosecutorial

   immunity. (Doc. 217.) “Absolute prosecutorial immunity . . . is a common law principle that

   shields a prosecutor from § 1983 liability.” Cooper v. Parrish, 203 F.3d 937, 946 (6th Cir. 2000)

   (citing Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976)). When a prosecutor operates as an

   advocate for the state and performs functions “intimately associated” with the judicial process,

   absolute immunity applies. Red Zone 12 LLC v. City of Columbus, 758 F. App’x 508, 513 (6th

   Cir. 2019). However, if a prosecutor performs administrative or investigative functions, which are

   further removed from the judicial process and do not involve advocacy on the state’s behalf, the

   prosecutor is not entitled to absolute immunity. See id.; see also Cooper, 203 F.3d at 947. “The

   analytical key to prosecutorial immunity, therefore, is advocacy—whether the actions in question

   are those of an advocate.” Holloway v. Brush, 220 F.3d 767, 775 (6th Cir. 2000) (emphasis in

   original).

           Vouching for the truth of allegations has consistently been viewed as conduct performed

   by a witness, not an advocate, and thus does not entitle a prosecutor to absolute immunity. See

   Kalina v. Fletcher, 522 U.S. 118, 130 (1997) (holding that a prosecutor is entitled only to qualified

   immunity when vouching for the truth of the contents of a criminal complaint because “[t]estifying



                                                    5

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 5 of 12 PageID #: 3448
   about facts is the function of the witness, not of the lawyer”); see also Drake v. Howland, 463 F.

   App’x 523, 525 (6th Cir. 2012) (“[V]ouching for the truth of statements in a complaint is the act

   of a witness, and only qualified immunity shields a testifying prosecutor from liability.”).

           Defendant Pinkston acknowledges that he is not protected by absolute immunity if he

   vouched for the Verified Petition. Rather, he contends no evidence establishes that he did, in fact,

   vouch for the truth of the Verified Petition. (Doc. 219 at 4–6.) Although he conceded doing so

   in his motion to dismiss, but he contends discovery has revealed he did not vouch for the Verified

   Petition. (Id. at 5.) Defendant Pinkston now asserts he simply signed the Verified Petition, which

   is an act of advocacy that entitles him to absolute prosecutorial immunity. (Id.) Plaintiff has

   responded in opposition, citing to evidence that purportedly demonstrates Defendant Pinkston

   vouched for the Verified Petition. (Doc. 225 at 3, 11–13.)

           The Court first must determine what constitutes “vouching” as a matter of law and then

   whether there is a genuine dispute as to whether Defendant Pinkston vouched for the Verified

   Petition.

                  1.      Vouching as a Matter of Law

           Decisions from the Supreme Court of the United States and the Court of Appeals for the

   Sixth Circuit reveal a determinative fact for a vouching claim against a prosecutor: the prosecutor

   must have provided a sworn statement.

           To begin, the Supreme Court in Kalina addressed whether a prosecutor was entitled to

   prosecutorial immunity for signing an affidavit attached to an arrest-warrant application. 522 U.S.

   at 121. The “critical question” was “whether [the prosecutor] was acting as a complaining witness

   rather than a lawyer when she executed the certification ‘under penalty of perjury.’” Id. at 129

   (alterations omitted and emphasis added). The Court found the prosecutor had acted as a



                                                    6

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 6 of 12 PageID #: 3449
   complaining witness and therefore was not entitled to absolute prosecutorial immunity. Id. at 131.

   In so holding, the Court rejected the prosecutor’s argument that a constitutional requirement to

   provide an oath or affirmation on the application made her sworn statement an act of advocacy.

   Id. “Even when the person who makes the constitutionally required ‘Oath or affirmation’ is a

   lawyer, the only function that she performs in giving sworn testimony is that of a witness.” Id.

   (emphasis added).     Thus, whether the prosecutor had provided a sworn statement was

   outcome-determinative to the question of prosecutorial immunity in Kalina.

          The Court of Appeals for the Sixth Circuit has considered the effect of a sworn statement,

   or lack thereof, on absolute prosecutorial immunity in three cases. See Cooper, 203 F.3d at 949;

   Adams v. Hanson, 656 F.3d 397, 402 (6th Cir. 2011); Wilson v. City of Shaker Heights, 741 F.

   App’x 312 (6th Cir. 2018). In each case, whether the prosecutor gave a sworn statement was

   outcome-determinative to the question of absolute immunity. See also Rivera v. Leal, 359 F.3d

   1350, 1355 (11th Cir. 2004) (“The sworn/unsworn distinction is more than critical; it is

   determinative.”).

          In Cooper, the Court of Appeals evaluated a district attorney general’s filing of a

   nuisance-abatement petition. 203 F.3d at 949. The district attorney general had sworn to the truth

   of the petition’s factual allegations. Id. This fact was critical, as the Court of Appeals held the

   district attorney general “was not acting as an advocate when he swore to the truth of the

   allegations in the public nuisance and civil forfeiture complaints, and he therefore [was] not

   protected by absolute immunity for this conduct.” Id. (emphasis added).

          In Adams, the plaintiff asserted the defendant, a prosecutor, acted as a complaining witness

   by filing a criminal complaint. 656 F.3d at 408. The prosecutor, however, had provided no sworn

   statement within or regarding the complaint. Id. The plaintiff argued there was no difference



                                                   7

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 7 of 12 PageID #: 3450
   between “a prosecutor’s unsworn representations and a witness’s sworn representations.” Id. The

   Court of Appeals rejected this argument, as “the Supreme Court in Kalina found determinative

   that a prosecutor was testifying to facts ‘under penalty of perjury’ or giving ‘sworn testimony.’”

   Id. (emphasis in original) (quoting Kalina, 522 U.S. at 129, 131); see also id. at 402 (emphasis

   added) (“[A] prosecutor is entitled to only qualified immunity when she acts as a complaining

   witness by making sworn statements to the court in support of a criminal complaint.”); id. at 408

   (emphasis added) (“[C]omplaining witnesses [are] those swearing to the facts in the initial

   complaint.”). Thus, Adams held that a prosecutor acts as a witness, and therefore is not protected

   by absolute immunity, only if he or she provided a sworn statement.

          In Wilson, at issue was a prosecutor’s filing of a sworn criminal complaint. 741 F. App’x

   at 314. The complaint was a sworn filing based on an investigating officer’s statement swearing

   to the truth of the complaint, not any statement by the prosecutor. Id. at 316. The Court of Appeals

   explained that “[p]rosecutors have been found to perform the same role as a complaining witness

   by ‘swearing to the underlying facts’ in an affidavit for an arrest warrant . . . such that the

   prosecutor ‘personally vouched for the truth of the facts set forth in the certification under penalty

   of perjury.’” Id. (emphasis added) (quoting Adams, 656 F.3d at 408). The prosecutor in Wilson

   was entitled to absolute immunity because he “did not act as the complaining witness; he never

   asserted that the facts in Dunn’s affidavit were true.” Id.

          These cases demonstrate a prerequisite to any vouching claim: the prosecutor must have

   provided a sworn statement. When the prosecutor does so, he or she is no longer protected by

   absolute prosecutorial immunity, as the sworn statement is the act of a witness, not an advocate.




                                                     8

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 8 of 12 PageID #: 3451
                    2.      Whether Defendant Pinkston Vouched for the Verified Petition

             The next question is whether Defendant Pinkston has shown there is no genuine factual

   dispute as to whether he vouched for the Verified Petition and, if so, whether Plaintiff has come

   forward with specific facts to demonstrate otherwise. See Leary, 349 F.3d at 897; Chao, 285 F.3d

   at 424.

             Defendant Pinkston asserts two pieces of evidence meet his burden. First, he asserts the

   Verified Petition itself demonstrates he did not provide a sworn statement as to its truth. (Doc.

   219 at 5.) Plaintiff argues instead that the Verified Petition shows Defendant Pinkston “signed

   and vouched for it.” (Doc. 225 at 3.) Indeed, the Verified Petition bears Defendant Pinkston’s

   signature (Doc. 2-3 at 4), and Defendant Pinkston admitted in his deposition to signing it (Doc.

   219-1 at 4 (Page 23, Lines 16–17)). But nothing in the Verified Petition indicates Defendant

   Pinkston signed it under oath or otherwise provided a sworn statement within it. Rather, the only

   sworn statements in the Verified Petition are the Officers’ verifications. (Doc. 2-3 at 5–7.)

             Second, Defendant Pinkston argues his affidavit demonstrates there is no dispute that he

   did not vouch for the Verified Petition. (Doc. 219 at 5.) Defendant Pinkston’s affidavit states:

             I did not act as a complaining witness nor did I vouch for the truth of the averments
             in the petition. I made no oath in relation to the petition, nor did I execute any
             verification in support of the petition . . . . I did not submit an affidavit in support
             of the petition, and I did not testify during the presentation of the petition to Judge
             Greenholtz.

   (Doc. 218 ¶ 9.) Plaintiff has challenged Defendant Pinkston’s affidavit as having been submitted

   in bad faith under Rule 56(h) of the Federal Rules of Civil Procedure. (Doc. 225 at 11.)

             “Courts have found ‘bad faith’ in the context of Rule 56 only ‘where affidavits contained

   perjurious or blatantly false allegations or omitted facts concerning issues central to the resolution

   of the case.’” TCF Inventory Fin., Inc. v. Northshore Outdoor, Inc., No. 1:11 CV 85, 2012 WL



                                                        9

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 9 of 12 PageID #: 3452
 2576367, at *6 (N.D. Ohio July 3, 2012) (quoting Sutton v. U.S. Small Bus. Admin., 92 F. App’x

 112, 118 (6th Cir. 2003)). Plaintiff asserts the Restraining Order’s language shows Judge

 Greenholtz relied exclusively on Defendant Pinkston’s averments and, as a result, Defendant

 Pinkston’s affidavit contradicts the Restraining Order. (Doc. 225 at 11–13.)

        Taking all reasonable inferences in Plaintiff’s favor, the Court assumes as true Plaintiff’s

 assertion that Judge Greenholtz relied only on Defendant Pinkston’s averments, although it is

 questionable whether such an inference is reasonable. Even assuming so, the Restraining Order

 does not indicate Defendant Pinkston gave any sworn statement. Defendant Pinkston is referenced

 in the Restraining Order’s first sentence, which states “The District Attorney for the Eleventh

 Judicial District has filed a Verified Petition.” (Doc. 2-5 at 2.) However, a prosecutor’s filing of

 a sworn document is not vouching unless the prosecutor personally provided a sworn statement as

 well. See Wilson, 741 F. App’x at 316 (finding absolute immunity protected prosecutor who filed

 sworn criminal complaint, as sworn statement was of investigator, not prosecutor).              The

 Restraining Order also states it found “sufficient evidence to believe the averments of the

 [Verified] Petition [were] true” (Doc. 2-5 at 2), but this statement likewise does not suggest

 Defendant Pinkston gave any sworn statement. Defendant Pinkston’s affidavit does not contradict

 the Restraining Order and therefore was not submitted in bad faith. As a result, the affidavit

 demonstrates there is no dispute that he did not vouch for the Verified Petition.

        In sum, Defendant Pinkston has satisfied his burden to demonstrate there is no genuine

 dispute that he did not provide a sworn statement as to the truth of the Verified Petition and

 therefore did not vouch for it. Plaintiff has failed to come forward with specific facts to show

 otherwise. Instead, Plaintiff’s assertions that Defendant Pinkston vouched for the truth of the

 Verified Petition are “mere allegations.” See Smith, 2009 WL 3762961, at *2–3.



                                                 10

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 10 of 12 PageID #:
                                   3453
        As Plaintiff’s claim can only succeed if Defendant Pinkston vouched for the Verified

 Petition, the claim fails as a matter of law, and Defendant Pinkston is entitled to absolute

 prosecutorial immunity as to the claim. The Court therefore will GRANT Defendant Pinkston’s

 motion for summary judgment against Plaintiff (Doc. 217).

        B.      Plaintiff’s Motion for Summary Judgment

        Turning to Plaintiff’s motion for summary judgment, Plaintiff must show there is no

 genuine factual dispute as to his vouching claim. See Leary, 349 F.3d at 897. Doing so requires

 Plaintiff to establish that Defendant Pinkston vouched for the Verified Petition, that is, he provided

 a sworn statement as to the truth of the Verified Petition.

        Plaintiff’s motion primarily relies on the same evidence as its opposition to Defendant’s

 motion for summary judgment, the Verified Petition and the Restraining Order. (See Doc. 210-1

 at 18–124 (Verified Petition); Doc. 210-2 at 5–7 (Order).) As discussed above, the Verified

 Petition and the Restraining Order do not establish Defendant Pinkston provided a sworn statement

 as to the truth of the Verified Petition. Plaintiff also relies on Defendant Pinkston’s deposition

 testimony. (Doc. 210-1 at 1–16.) Plaintiff has not identified any statement from that deposition

 that supports a finding that Defendant Pinkston provided a sworn statement. Rather, the portion

 to which Plaintiff cites establishes only that Defendant Pinkston signed the Verified Petition, not

 that he swore to its truth. (Doc. 220 at 3 (citing 210-1 at 12-13.2)

        Thus, Plaintiff has failed to show there is no genuine dispute that Defendant vouched for

 the truth of the Verified Petition. Even if Plaintiff had met its burden, Defendant Pinkston has




        2
          Plaintiff’s brief cites to pages 22 and 23 of Defendant Pinkston’s deposition but attaches
 only page 22. (See Doc. 210-1 at 12–13.) Pages 22 and 23 of this deposition, however, were
 attached to Defendant Pinkston’s motion for summary judgment (Doc. 219-1 at 4), so the Court
 has reviewed the pages Plaintiff likely intended to cite.
                                                  11

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 11 of 12 PageID #:
                                   3454
 come forward with specific evidence to show at least a dispute of fact, as his affidavit states he did

 not provide a sworn statement in the Verified Petition or before Judge Greenholtz at the ex parte

 hearing. (See Doc. 218 ¶ 9.) The Court therefore will DENY Plaintiff’s motion for summary

 judgment against Defendant Pinkston (Doc. 210).

 III.   CONCLUSION

        For the foregoing reasons, the Court will GRANT Defendant Pinkston’s motion for

 summary judgment against Plaintiff (Doc. 217) and will DENY Plaintiff’s motion for partial

 summary judgment against Defendant Pinkston (Doc. 210).              As no claims remain against

 Defendant Pinkston, Defendant Pinkston will be DISMISSED from the action.



        AN APPROPRIATE ORDER WILL ENTER.


                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  12

Case 1:18-cv-00311-CLC-SKL Document 232 Filed 03/04/21 Page 12 of 12 PageID #:
                                   3455
